Citation Nr: 1634583	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-44 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee degenerative joint disease.

2.  Entitlement to a rating in excess of 30 percent for left knee degenerative joint disease.

3.  Entitlement to a higher rating for chronic generalized dermatitis, currently evaluated as 10 percent disabling prior to September 6, 2012, 30 percent disabling from September 6, 2012 through July 26, 2015, and 10 percent disabling from July 27, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran has verified active duty service from November 1982 to January 1990 and November 1992 to March 2003.  There is evidence of additional active service which has not been verified.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The Veteran testified before the undersigned Veterans Law Judge at a June 2016 video conference hearing.  A transcript of the hearing is of record.  

The claims for entitlement to increased ratings for left and right knee degenerative joint disease are adjudicated herein.  The remaining issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease has been manifested by disability no greater than that equivalent to limitation of flexion to 15 degrees, including due to pain or pain on use, fatigue, and loss of endurance following repetitive motion.  The weight of the evidence has been against additional right knee disability due to subluxation, knee instability, a cartilage disorder, genu recurvatum, tibia or fibular impairments, limitation of extension, or ankylosis.   

2.  The Veteran's left knee degenerative joint disease has been manifested by disability no greater than that equivalent to limitation of flexion to 15 degrees, including due to pain or pain on use, fatigue, and loss of endurance following repetitive motion.  The weight of the evidence has been against additional left knee disability due to subluxation, knee instability, a cartilage disorder, genu recurvatum, tibia or fibular impairments, limitation of extension, or ankylosis.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, or for an additional separate rating in addition to the 30 percent rating assigned, for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260 (2015).

2.  The criteria for a rating in excess of 30 percent, or for an additional separate rating in addition to the 30 percent rating assigned, for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Prior to the initial adjudication of the Veteran's claims, the RO's February 2010 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  

While the Veteran submitted additional evidence contemporaneous with his June 2016 hearing, at the hearing he waived initial RO review of this evidence prior to the Board's adjudication of the appealed claims.  38 C.F.R. § 20.1304(c) (2015).

Additionally, during the pendency this appeal, the Veteran was afforded VA examinations in March 2010, September 2012, January 2013, and July 2015 to ascertain the nature and severity of his service-connected right and left knee disabilities.  The September 2012, January 2013, and July 2015 VA examiners reviewed the Veteran's records and administered thorough clinical examinations. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the Veteran has been provided adequate VA examinations.  Accordingly, the Board finds that VA's duty to assist has been satisfied and, thus, no further development is required.



Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. § 4.1.  Separate evaluations, however, may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Veteran's right and left knee degenerative joint disease have been rated under Diagnostic Code 5257, which provides for a rating based on other knee disability of recurrent subluxation or lateral instability.  The Board herein finds that the more appropriate rating code is Diagnostic Code 5260, for limitation of flexion of the leg.  Under that code, a 10 percent disability rating is assigned for flexion limited to 45 degrees, 20 percent is assigned for flexion limited to 30 degrees, and 30 percent is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The Board notes that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violating the rule against pyramiding, 38 C.F.R. § 4.14 (2015), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).  None of the Veteran's records, however, have indicated that the Veteran suffers from limitation of extension. 

Also, to the extent that x-rays have shown degenerative changes of the Veteran's knees, the Board notes that a separate or higher rating is not warranted for arthritis. Separate rating for both arthritis and limitation of flexion would violate the rule against pyramiding, which precludes assigning multiple separate ratings under different diagnostic codes for the same disability.  See 38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Code 5003.

The normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent four recent VA examinations addressing his knees, in March 2010, September 2012, January 2013, and July 2015, detailed below.  The findings at these examinations do reflect significant progression of his limitation of motion of each knee between September 2012 and January 2013, and decreased strength in the left knee between January 2013 and July 2015, but do not otherwise reflect significant changes over the course of the claim.  As discussed below, the Board concludes that an increased or additional disability rating is not warranted for either knee, based on the knee disability presented more closely approximating the criteria for the currently assigned rating criteria than a higher disability rating under an applicable rating code, and without additional uncompensated disability shown by the weight of the evidence to warrant a separate, additional rating for either knee.  

At his June 2016 hearing the Veteran testified that his left knee would lock up, and informed that he had arthroscopic surgery on the left, so that he will compensate by use of the right knee more.  He informed that he had limited endurance, and used an assistive device when going out, using his knee braces at times.  He additionally testified to being told that he would need knee replacements in the future.  

At the March 2010 examination, the Veteran was in no apparent distress, but did report bilateral knee pain which he characterized as 4 to 5 out of 10 severity on a good day and 7 to 8 out of 10 on a bad day, for which he took ibuprofen three times daily, though he admitted sometimes forgetting to take them.  He asserted that the medication provided minimal pain relief but did reduce swelling.  However, he reported that he had swelling only occasionally.  The Veteran also complained of painful clicking and popping in the knees.  He had neoprene sleeves for the knees and a cane, either of which he used occasionally.  A history was noted of multiple arthroscopies on the left knee but none on the right.  Activity was limited to standing 10 to 15 minutes or walking one-eighth mile before needing to rest.  Flare-ups reportedly occurred once per month in the left knee and every two to three months in the right.  Reported work impairment included increased pain with prolonged sitting and standing, requiring frequent breaks.  However, the Veteran admitted that he was able to perform his work duties.  Housework was also limited, requiring limits to kneeling, squatting, and heavy lifting.  

The March 2010 examiner noted a slightly antalgic gait but no swelling, and palpable crepitus with range of motion bilaterally.  Stability tests including Lachman's, varus and valgus, and anterior drawer were all negative for stability impairment bilaterally.  McMurray test for meniscal impairment was also negative bilaterally.  Range of motion of the right knee was from zero to 110 degrees, with pain complaints beginning at 90 degrees.  Range of motion of the left knee was from zero to 90 degrees with pain complaints at 90 degrees.  Upon repetitive testing, the examiner did not find additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  Strength was normal in each knee at 5/5.  Some bilateral peripatellar tenderness was present, and there was mild medial and lateral joint line tenderness on the right.  X-rays were reviewed revealing bilateral degenerative joint disease, for which the examiner found no progression since the previous examination.  

At the September 2012 VA examination the Veteran complained of daily knee pain and stiffness which had progressively worsened since his last examination, and walking limited by knee pain.  The examiner noted January 2012 x-rays showing progressive degenerative joint disease in each knee.  The Veteran reported that increased activity and walking increased knee pain, that he had frequent knee swelling, and that he had a sense of instability at times.  A history was noted of steroid injections in each knee, and ibuprofen taken twice daily.  

Objectively at the September 2012 VA examination, the right knee demonstrated forward flexion to 120 degrees with pain observed to begin at 90 degrees, and extension to zero degrees with no objective evidence of pain on extension.  The left knee demonstrated forward flexion to 100 degrees with pain observed to begin at 80 degrees, and extension to zero degrees with no objective evidence of painful motion.  The examiner found no additional limitation of motion of either knee with repetitive-use testing.  Functional loss was assessed as due to less movement than normal.  Tenderness or pain on palpation was present in both knees, but muscle strength testing revealed full strength in both knees in flexion and extension.  Stability tests including Lachman's, varus and valgus, and anterior drawer were again all negative for stability impairment bilaterally.  Patellar subluxation/ instability was also not found in either knee.  The examiner did assess a meniscal tear on the left by history (with noted left meniscectomy in 1997), as well as frequent episodes of joint pain bilaterally.  The examiner noted left knee swelling and pain as residuals of the 1997 left knee surgery.  Assistance by devices consisted of constant use of a left knee brace and occasional use of a cane.   The examiner additionally reviewed degenerative changes including as shown by x-rays, and concluded that the Veteran was unable to perform work requiring knee bending or prolonged walking or standing.  

Upon VA examination in January 2013 the examiner noted degenerative joint disease of the knees bilaterally, diagnosed in service.  The Veteran complained of daily knee pain and stiffness which had progressively worsened since his last examination.  He also reported frequent knee swelling and 'sense of instability at times.'  Walking was reportedly limited by pain.  January 2012 x-rays were reviewed showing progressive degenerative joint disease in both knees.  Ongoing treatment included steroidal knee injections and twice daily ibuprofen.  Extended standing and walking precipitated pain and swelling bilaterally.  The Veteran reported flare-ups of knee pain with excessive walking or increased physical activity, with flare-ups every seven to ten days, when he treated his pain with medication and rest.  

Objectively at the 2013 examination, the right knee demonstrated forward flexion to 50 degrees and extension to zero degrees, both with no objective evidence of painful motion, and repetitive use testing did not change these findings.  The left knee demonstrated forward flexion to 45 degrees and extension to zero degrees, again with no objective evidence of painful motion, and again with findings unchanged with repetitive use.  The examiner found that functional loss in the knees consisted of less movement than normal.  Muscle strength was normal in both knees in both flexion and extension.  Stability tests including Lachman's, varus and valgus, and anterior drawer were again all negative for stability impairment bilaterally.  Patellar subluxation/instability was also not found in either knee.  The examiner did assess a meniscal tear on the left by history (with noted left meniscectomy in 1997), as well as frequent episodes of joint pain bilaterally.  The examiner noted knee pain and swelling as residuals of the 1997 left knee surgery.  The Veteran was observed to use a knee brace and cane due to knee pain.  The examiner noted that the Veteran's limitation of motion was markedly diminished for each knee from that measured in September 2012, but provided no explanation for this.  According to the examiner the knee conditions did not impact the Veteran's ability to work.  

Upon VA examination in July 2015 addressing disability of the knees, the Veteran was noted to have undergone arthroscopic surgery on the left knee in service, and to have received Synvisc injections in both knees since service, most recently in September 2014.  The Veteran's current complaints included intermittent throbbing over both knees and intermittent giving way and locking.  The Veteran also reported having to sit and rest due to increased pain after 10 to 15 minutes of standing or walking.  He additionally reported popping and grinding in the knees.  He reported that he wore a hinged knee brace for the left knee most of the time due to instability, and occasionally wore a hinged knee brace on the right, and also intermittently used a cane.  Flare-ups consisted of increased pain, and he used ibuprofen as needed.  His knee conditions reportedly impaired his capacity for prolonged standing and walking and climbing stairs.  

Objectively at the July 2015 examination, right knee flexion was to 45 degrees and extension was to zero degrees, without additional range of motion loss upon repeated motion and without observed pain on motion or weight bearing.  There was also no objective evidence of localized tenderness or pain on palpation of the joint or objective evidence of crepitus.  Strength was normal in the right knee in flexion and extension.  

Continuing July 2015 findings, left knee flexion was to 40 degrees and extension was to zero degrees, without additional range of motion loss upon repeated motion.  However, pain was observed on flexion and weight bearing of the left knee.  There was no objective evidence of tenderness or pain on palpation of the joint and no objective evidence of crepitus.  The Veteran had 4/5 strength in flexion and extension of the left knee, representing some movement against resistance.  The examiner noted that the Veteran avoided putting full strength on the left knee while standing.  

The examiner could not ascertain from the examination additional functional loss with repetitive use of the knees over time.  The examiner concluded that pain did significantly limit functional ability of each knee with repeated use over time, but was unable to predict such functional loss, including during periods of flare-up.  The examiner found no ankylosis or recurrent subluxation or lateral instability in either knee.  Stability tests including Lachman's, varus and valgus, and anterior drawer were once again all negative for stability impairment bilaterally.  The examiner did not find any meniscal conditions, and symptomatic scars were also not noted.   X-rays revealed mild to moderate tri-compartment arthritis bilaterally.  The Veteran continued to use a brace regularly and a cane occasionally.  

Given the absence of any findings of instability or subluxation upon any of the four VA examinations over the course of claim, the Board must consider the basis for the assignment of the 30 percent for each knee under Diagnostic Code 5257.  The Veteran and his representative have sought to attribute these ratings to subluxation and to obtain an additional rating for arthritis with limitation of motion or other functional impairment of each knee.  However, VA is precluded from assigning multiple ratings for the same disability under different rating codes (a rating effect called "pyramiding").  38 C.F.R. § 4.14 (2015).  Recent x-rays of the knees did show general valgus deformity and patellar tilt laterally in both knees, but the examiners have not found any subluxation disability, either by history or upon examination, and found no instability in either knee upon testing.  Rather, identified disability has been reasonably consistent as including self-reported limitation of prolonged standing or walking due to pain or fatigue, with occasional throbbing, and observed limitation of flexion, pain in the left knee, and tri-compartment arthritis as shown by x-rays.  

The Veteran's treatment records do not reflect any history of treatment for injuries due to giving way of either knee, or other treatment required for any subluxation or instability in either knee.  Rather, pain and stiffness has been reported. 

While the Board has considered the Veteran's self-reported symptoms, the weight of the Veteran's statements as well as objective findings over the claim period are to the effect that the Veteran's knee disabilities consist of pain limiting functioning particularly with prolonged standing and walking, similar difficulty with climbing stairs, and persistent limitation of motion in flexion.  These findings are not significantly dissimilar from that contended by the Veteran including in hearing testimony in June 2016, except to the extent that the Veteran wished these symptoms and limitations to be considered for an additional rating for his knees rather than for the existing ratings.  

Based on the above findings and conclusions of examiners, as well-supported by the balance of treatment records and the weight of the evidence generally, the Board concludes that the weight of the evidence is against assignment of disability ratings for the knees as due to subluxation or lateral instability or other disability in either knee so as to warrant the assigned ratings under Diagnostic Code 5257.  Rather, the Board concludes that the weight of the evidence favors the knees being more appropriately rated based on arthritis with limitation of flexion, under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260.  

Considered purely on the basis of limitation of flexion as measured at these recent VA examinations, each knee would only warrant a 10 percent evaluation under Diagnostic Code 5260.  At this point VA has not taken action to reduce the Veteran's knee ratings.  Even when considering the Veteran's complaints of pain with activity and during flare ups, functional loss of extension is not shown.  Thus, a separate rating under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a.  30 percent is the highest rating available for limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Considering other bases of rating, the weight of the evidence is also against assignment of ratings for either knee based ankylosis, a cartilage disorder, tibia or fibular impairments, or genu recurvatum, with none of these conditions shown to warrant separate ratings on the examinations in March 2010, September 2012, January 2013, and July 2015, and not otherwise supported by the weight of findings in treatment records.  Hence, a higher or separate rating for either knee under Diagnostic Codes 5256, 5258, 5262, or 5263 is not warranted.  

As the Veteran is status post left knee arthroscopy, the Board has considered Diagnostic Code 5259 which allows for a 10 percent rating when a veteran is symptomatic after removal of semilunar cartilage.  See 38 C.F.R. § 4.71a.  The Veteran has reported symptoms of stiffness, swelling, and pain.   However, in this case, the Board cannot assign a separate rating under Diagnostic Code 5259 as that would constitute pyramiding.  See 38 C.F.R. § 4.14.  The Veteran is already receiving a 30 percent rating based on the symptoms that may be associated with his left knee arthroscopy.  In addition, the July 2015 VA examiner reviewed x-rays and specifically concluded that there were not current meniscal conditions.   

While the Veteran may sincerely believe that he should be assigned higher or additional disability ratings for his disability of each knee, the Board notes that questions of appropriate diagnosis and the presence of one disorder of the knee versus another, as contrasted with lay-observable symptoms, is simply beyond the ambit of lay knowledge.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these medical questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Veteran is competent to relay his observations, such as experiencing a sensation of instability; however, in this case the Board has afforded more weight to the repeated, objective medical testing which revealed no instability or subluxation.  

Thus, the Board finds the preponderance of the evidence against assignment of a higher or additional disability rating than the 30 percent already assigned for disability of each knee.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the preponderance of the evidence is against disability of each knee warranted a higher or additional disability rating than the 30 percent already assigned for each knee for any interval over the claim period.  Thus, the Board concludes that staged ratings for these disorders are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching these decisions the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) in regard to an extraschedular evaluation.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, however, the evidence preponderates against finding that the Veteran's right and left knee degenerative joint disease are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1). 

A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's right and left knee disabilities and symptomatology, inasmuch as there was documented limitation of motion, pain, fatigue or loss of endurance, and swelling.  Further, to the extent that the Veteran has reported limitations in standing and walking that impact his ability to perform occupational tasks, the Board notes that such impairment is contemplated by 38 C.F.R. §§ 4.40 , 4.45.  These sections of the rating criteria discuss functional impairment and limitations of joints that result from musculoskeletal disabilities. 

The Board acknowledges that the Veteran uses a cane brace to alleviate his symptoms.  Although the use of a cane or brace is not specifically contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the brace are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a brace and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  In addition, the Board finds that the use of a brace or cane is not exceptional or unusual for someone with knee disabilities.  Hence, the available schedular criteria for the Veteran's right and left knee degenerative joint disease are adequate and referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his knee disabilities, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for right knee degenerative joint disease is denied.

Entitlement to a rating in excess of 30 percent for left knee degenerative joint disease is denied. 


REMAND

At his June 2016 hearing the Veteran testified to increasing severity of his dermatitis, and submitted a copy of an April 2016 private dermatological evaluation.  The Veteran explained that this was a one-time private visit to document the nature of his dermatitis, but also testified that his dermatitis had worsened since his July 2015 VA examination and continued to worsen.  The April 2016 private evaluation does document "severe" eczematous dermatitis covering 15 percent of his body surface area, but does not provide sufficient detail concerning the dermatitis to allow for rating based solely on that examination.  A new VA examination is therefore warranted.  

Additionally, the July 2015 VA examiner found no impact of the skin condition on the Veteran's work capacity, whereas the Veteran testified to interference with sleep, which may thereby potentially affect work capacity.  The examiner upon remand should address impact on sleep and work functioning. 

A VA general medical examination in May 2011 and a VA mental disorders examination in June 2011 both address a sleep disorder.  Hence both of these examination reports should be reviewed by the examiner in the context of the Veteran's asserted greater disability as related to sleep impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA outpatient treatment records related to the remaining claim on appeal.  Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records relevant to the claim.  All attempts to procure such records must be documented in the file. 

2.  After this records development, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his chronic generalized dermatitis.  The record must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current skin disorders, and report all signs and symptoms of dermatitis necessary for rating the dermatitis under appropriate rating code(s).  In particular, the examiner should identify all body areas affected, the size and location of each area of dermatitis, the percentage of total body surface area affected and the percentage of exposed body surface area affected.  The examiner should also note whether the skin is unstable, painful, or results in any characteristic of disfigurement or any other disabling effect.  

The examiner should express an opinion, to the extent feasible, regarding the impact of the chronic generalized dermatitis on sleep as a result of pain, itchiness, or other symptoms, and the impact on daily activities and work functioning including based on any such impact on sleep.  For this purpose, the examiner should review and consider the May 2011 VA general medical examination and the June 2011 VA mental disorders examination, both of which address a sleep disorder.   

The examiner is also asked to identify whether topical therapy and/or systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required.  If so, he or she should specify the type and the duration of the therapy required.  If topical corticosteroids are used, the examiner should specifically address whether those corticosteroids are systemic drugs.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


